department of the treasury 20142790a tax_exempt_and_government_entities_division internal_revenue_service washington d c apr tep rat uniform issue list xxxxxxxkxkxxkxxkxk xxkxxxxkxkkxxkkkk xxxxxxxxxxxkkxx legend taxpayer a xxxxxxxxxxxxkxx ira b xxxxxxxxxxxxkx xxxxxxxkxxxxkxkxk financial_institution c xxxxxxxxxxxkxkx account d xxxxxxxxxxxxxx financial_institution e xxxxxxxkxxkxxxxx amount xxxxxxxxxxkxkkx dear xxxxxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date and date in which your authorized representative requested on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount from ira b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to significant family and work related issues which impaired her ability to complete the rollover within 60-days taxpayer a maintained ira b with financial_institution c taxpayer a represents that she had suffered significant investment losses in ira b and as a result she took a distribution of amount on date with the intention to complete a rollover with another financial_institution after the distribution taxpayer a represents that her workload at her job increased significantly resulting in her consistently working 60-hours per week taxpayer a represents she did not have the opportunity to conduct the necessary research into other investments at another financial_institution during this time taxpayer a was also caring for her elderly mother transporting her to and from medical appointments and hospital stays as well as helping with everyday household tasks such as grocery shopping and home maintenance in addition taxpayer a was involved in a custody hearing that involved her son which necessitated meetings with her son’s lawyer and multiple court appearances on date which date was after the expiration of the 60-day rollover period taxpayer a attempted to complete a rollover but was informed she was outside of the 60-day period taxpayer a then deposited amount into non-ira account d with financial_institution e based on the facts and representations a ruling has been requested that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from a qualified_retirement_plan where the individual failed to complete a rollover to another qualified_plan or ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated above in revenue_procedure in this instance however the service finds that the documentation and materials provided by taxpayer a do not demonstrate how any of these factors resulted in her failure to accomplish a timely rollover of amount taxpayer a represented that her inability to complete a rollover of amount was caused by significant family and work related issues during the 60-day rollover period however these issues existed prior to the withdrawal and did not appreciably increase during the 60-day period therefore the service declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxx id xxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely carlton a watkins manager employee_plans technical group _ enclosures deleted copy of ruling letter notice of intention to disclose
